ATTORNEY GRIEVANCE COMMISSION                            *              IN THE
      OF   MARYLAND
                                                         *              COURT OF APPEALS
                                                                        OF MARYLAND
           Petitioner,                                   *


v.                                                       *


J IBRIL     ABDUSSABOOR BROWN                            *              Misc. Docket AG N0. 84
                                                                        September Term, 2016

                  Respondent.                            *


                                                QM
           This matter came before the Court on the Joint Petition for Reprimand by Consent

ﬁled by the Attorney Grievance Commission of Maryland and Respondent, Jibril A.

Brown. The Court, having considered the Petition and the record herein,                  i1   is this   _
                                                                                                        11th

day   of September,      2017,

           ORDERED,        that   Raspondent,   Jibril    A.   Brown,    be   and   he        is   hereby

REPRIMANDED for Violating Rules 8.1(b) and 8.4(d) of the Maryland Lawyers’ Rules

of Professional    Conduct.




                                                          /s/ Clayton Greene Jr.
                                                         Senior Judge